DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-08-2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zekulin et al. (U.S. Patent 4,063,457) in view of Dam (U.S. Patent 5,808,200), and further in view of Pitts (U.S. Patent 4,077,022).

Regarding claim 7, Zekulin disclose (Figs. 1-6) an ultrasonic probe (see Abstract) having an internal volume (as shown in Figs. 1-2), the ultrasonic probe comprising a plurality of conductors 26 (col. 3, lines 28-31), each of the plurality of conductors 26 being individually insulated (col. 3, lines 36-38); a plurality of ultrasonic sensors 19/20 (Abstract; col. 2, lines 34-37) disposed within the internal volume (as shown in Fig. 2); wherein each ultrasonic sensor 19/20 of the plurality of ultrasonic sensors is electrically connected to a separate one of the plurality of conductors 26 (as shown in Fig. 2); and that the ultrasonic sensors are configured to emit soundwaves through a sidewall 17 and a conduit 21 (as shown in Fig. 2).
Zekulin does not disclose the ultrasonic sensors are configured to detect the soundwaves echoed back through the conduit and the sidewall.
Dam discloses (Fig. 1) the ultrasonic sensors (ultrasound transceiver: see par. [0031]) are configured to emit soundwaves through a sidewall 16 (col. 3, line 55) and a conduit 21 (col. 3, line 57; where the liquid presence4 is sensed: col. 4, lines 38-49; and as shown in Fig. 1), and further configured to detect the soundwaves echoed back through the conduit and the sidewall (col. 4, lines 21-49; Fig. 1).
Since the art (Dam) recognizes that an ultrasonic transceiver is an equivalent of Zekulin’s ultrasonic emitter/receiver (see Dam Figs. 1-2, the single transceiver level sensor shown in Fig. 1 is a known equivalent of the transmitter/receiver type shown in Fig. 2; col. 1, lines 14-38), and known for the same purpose of detecting the presence of/properties of a fluid in a vessel/conduit (col. 1, lines 14-38), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zekulin’s device so that the ultrasonic sensors are configured to detect the soundwaves echoed back through the conduit and the sidewall, as taught by Dam.  See MPEP 2144.06(II).
Zekulin also does not disclose a multi conductor shielded cable comprising a first shield, a second shield the first shield comprising an outer shield, each of the plurality of conductor being individually insulated but not individually shielded; and wherein each ultrasonic sensor of the plurality of ultrasonic sensors is electrically connected to the first shield, and the second shield comprises a ground path of the multi conductor shielded cable.
Pitts discloses (Figs. 2A, 2B, and 3) a multi conductor shielded cable (as shown in Figs. 2A-2B) comprising a first shield 31-36 (i.e. the conductors form a shield: col. 3, lines 19-21), and a second shield 48 (i.e. armor: col. 3, lines 25-26), the first shield 31-36 comprising an outer shield (i.e. around the inner conductor 28: see Fig. 2B), each of the plurality of conductors 31-36 being individually insulated (col. 1, lines 57-59) but not individually shielded (since the collectively form a shield); and wherein each ultrasonic sensor (when combined with Zekulin) of the plurality of ultrasonic sensors (as in Zekulin, see above) is electrically connected to the first shield 31-36 (corresponding to conductors 26 in Zekulin), and the second shield 48 comprises a ground path (col. 3, lines 25-26) of the multi conductor shielded cable (as shown in Fig. 2B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zekulin’s device so that the ultrasonic probe comprises a multi conductor shielded cable comprising a first shield, a second shield the first shield comprising an outer shield, each of the plurality of conductor being individually insulated but not individually shielded; and wherein each ultrasonic sensor of the plurality of ultrasonic sensors is electrically connected to the first shield, and the second shield comprises a ground path of the multi conductor shielded cable, as taught by Pitts.
Such a modification would improve the application of individual signals to each conductor (Pitts: col. 4, lines 28-35), which would be advantageous for the ultrasonic level sensing device of Zekulin, which has a plurality of individual level sensors.

Regarding claims 8 and 9, Zekulin is applied as above, but does not disclose the second shield comprises an earth ground path of the multi conductor shielded cable; and the second shield is an outermost shield of the multi conductor shielded cable.
Pitts discloses (Figs. 2A, 2B, and 3) the second shield 48 comprises an earth ground path (col. 3, lines 25-26; see Fig. 3) of the multi conductor shielded cable (as shown in Figs. 2B and 3); and the second shield 48 is an outermost shield (as shown in Fig. 2B) of the multi conductor shielded cable (Fig. 2B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zekulin’s device so that the second shield comprises an earth ground path of the multi conductor shielded cable; and the second shield is an outermost shield of the multi conductor shielded cable, as taught by Pitts.
Such a modification would protect the multi-conductor cable from undesired outside influences.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (U.S. Pub. 2005/0055136) in view of Pitts (U.S. Patent 4,077,022).

Regarding claim 7, Hofmann discloses (Figs. 11-15) an ultrasonic probe 20 (ultrasound transceiver array: [0066]) having an internal volume (as shown in Figs. 14-15), the ultrasonic probe comprising: 
a multi conductor shielded cable 25 [0068] comprising a plurality of conductors (i.e. carriers power to the transducers 201: [0068]);
a plurality of ultrasonic sensors 201 disposed within the internal volume (i.e. inside the wall of the transducer array: see Fig. 5) configured to emit soundwaves through a sidewall 7 [0066] and a conduit (i.e. the inner volume of the column 5: see Figs. 11-12; [0039]), and further configured to detect the soundwaves echoed back through the conduit 5 and the sidewall 7 [0039];
wherein each ultrasonic sensor 201 of the plurality of ultrasonic sensors is electrically connected to a separate one of the plurality of conductors (implicit: the cable 25 powers each of the sensors 201: [0068]).
Hofmann does not disclose a multi conductor shielded cable comprising a first shield, a second shield the first shield comprising an outer shield, each of the plurality of conductor being individually insulated but not individually shielded; and wherein each ultrasonic sensor of the plurality of ultrasonic sensors is electrically connected to the first shield, and the second shield comprises a ground path of the multi conductor shielded cable.
Pitts discloses (Figs. 2A, 2B, and 3) a multi conductor shielded cable (as shown in Figs. 2A-2B) comprising a first shield 31-36 (i.e. the conductors form a shield: col. 3, lines 19-21), and a second shield 48 (i.e. armor: col. 3, lines 25-26), the first shield 31-36 comprising an outer shield (i.e. around the inner conductor 28: see Fig. 2B), each of the plurality of conductors 31-36 being individually insulated (col. 1, lines 57-59) but not individually shielded (since the collectively form a shield); and wherein each ultrasonic sensor (when combined with Hofmann) of the plurality of ultrasonic sensors (as in Hofmann, see above) is electrically connected to the first shield 31-36 (corresponding to the conductors in Hofmann), and the second shield 48 comprises a ground path (col. 3, lines 25-26) of the multi conductor shielded cable (as shown in Fig. 2B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hofmann’s device so that the ultrasonic probe comprises a multi conductor shielded cable comprising a first shield, a second shield the first shield comprising an outer shield, each of the plurality of conductor being individually insulated but not individually shielded; and wherein each ultrasonic sensor of the plurality of ultrasonic sensors is electrically connected to the first shield, and the second shield comprises a ground path of the multi conductor shielded cable, as taught by Pitts.
Such a modification would improve the application of individual signals to each conductor (Pitts: col. 4, lines 28-35), which would be advantageous for the ultrasonic level sensing device of Hofmann, which has a plurality of individual level sensors.

Regarding claims 8 and 9, Hofmann is applied as above, but does not disclose the second shield comprises an earth ground path of the multi conductor shielded cable; and the second shield is an outermost shield of the multi conductor shielded cable.
Pitts discloses (Figs. 2A, 2B, and 3) the second shield 48 comprises an earth ground path (col. 3, lines 25-26; see Fig. 3) of the multi conductor shielded cable (as shown in Figs. 2B and 3); and the second shield 48 is an outermost shield (as shown in Fig. 2B) of the multi conductor shielded cable (Fig. 2B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hofmann’s device so that the second shield comprises an earth ground path of the multi conductor shielded cable; and the second shield is an outermost shield of the multi conductor shielded cable, as taught by Pitts.
Such a modification would protect the multi-conductor cable from undesired outside influences.

Response to Arguments
Applicant's arguments filed 07-08-2022 have been fully considered but they are not persuasive.  Applicant argues that to change the transmitter/receiver ultrasound pair (as in Zeuklin) to a single transceiver which transmits and receives the reflected echo would be to change the principle of operation of the device.  The examiner respectfully disagrees.  As is shown by the newly cited art to Dam (see above), the single transceiver level sensor shown in Fig. 1 is a known equivalent of the transmitter/receiver type shown in Fig. 2 (see col. 1, lines 14-38) where the principle of operation is not changed (i.e. to detect the presence/absence of a medium based on ultrasonic signals transmitted through the medium; see Dam: col. 1, lines 14-38).  Also, see the cited NPL reference from Texas Instruments.
In addition, the examiner presents a new rejection under Hofmann in view of Pitts to show that one of ordinary skill in the art could begin with an ultrasound level sensing system of the single transceiver type and arrive at the currently claimed invention when combined with the teachings of Pitts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
“Ultrasonic Sensing Basics for Liquid Level Sensing, Flow Sensing, and Fluid Identification Applications” – Texas Instruments, 2015.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852